         Case 2:19-cr-00143-RFB-VCF Document 54 Filed 12/04/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Michael McCreedy
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00143-RFB-VCF
11
                    Plaintiff,                                 STIPULATION TO MODIFY
12                                                             CONDITIONS OF RELEASE
            v.
                                                                     (First Request)
13
     MICHAEL MCCREEDY,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Michael McCreedy, that the
20
     Court modify his conditions of release:
21
            1.      When Mr. McCreedy was ordered released in May of 2020, one of his conditions
22
     of release was that “[t]he defendant shall report any lost or stolen passport or passport card to
23
     the issuing agency as directed by Pretrial Service or the supervising officer within 48 hours of
24
     release.” Mr. McCreedy has done his best to comply with this condition by notifying the issuing
25
     agency of his lost passport. However, he was told the missing passport is so old, no further
26
         Case 2:19-cr-00143-RFB-VCF Document 54 Filed 12/04/20 Page 2 of 3




 1   action need be taken on his part. Accordingly, the parties respectfully request that this condition
 2   be removed from Mr. McCreedy’s conditions of pretrial release.
 3          2.      Pretrial Officer Samira Barlow concurs with the need for this modification.
 4          3.      The parties agree to the stipulation.
 5          This is the first stipulation to modify conditions of release filed herein.
 6          DATED this 3rd day of December, 2020.
 7
 8    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 9
10
      By /s/ Paul D. Riddle                            By /s/ Brian Y. Whang
11    PAUL D. RIDDLE                                   BRIAN Y. WHANG
      Assistant Federal Public Defender                Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
         Case 2:19-cr-00143-RFB-VCF Document 54 Filed 12/04/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00143-RFB-VCF
 4
                    Plaintiff,                             ORDER
 5
            v.
 6
     MICHAEL MCCREEDY,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Mr. McCreedy’s conditions of release be modified

11   to remove the condition that he “report any lost or stolen passport or passport card to the issuing

12   agency as directed by Pretrial Service or the supervising officer within 48 hours of release.”

13                     4th day of December, 2020.
            DATED this ___

14
15
                                                    RICHARD F. BOULWARE, II
16
                                                    UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                       3
